
	
		III
		110th CONGRESS
		2d Session
		S. RES. 720
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mrs. Clinton (for
			 herself, Mr. Casey, and
			 Mr. Specter) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			December 9, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  Pancreatic Cancer Awareness Month.
	
	
		Whereas approximately 37,680 people will be diagnosed with
			 pancreatic cancer this year in the United States;
		Whereas pancreatic cancer is the 4th most common cause of
			 cancer death in the United States;
		Whereas Randolph (Randy) Frederick Pausch,
			 who was diagnosed with pancreatic cancer in 2006, delivered his Last
			 Lecture on September 18, 2007, which gave a voice to victims of
			 pancreatic cancer, and inspired people to live life to the fullest;
		Whereas the lecture by and advocacy of Randy Pausch have
			 brought, and will continue to bring, renewed advocacy and commitment to the
			 field of pancreatic cancer research and treatment;
		Whereas the lecture by and advocacy of Randy Pausch have
			 touched countless people throughout the United States and the world and
			 encouraged them to change their lives for the better;
		Whereas 75 percent of pancreatic cancer patients die
			 within the first year of their diagnosis and only 5 percent survive more than 5
			 years, making pancreatic cancer the deadliest of any cancer;
		Whereas there has been no significant improvement in
			 survival rates in the last 30 years and pancreatic cancer research is still in
			 the earliest scientific stages;
		Whereas there are no early detection methods and minimal
			 treatment options for pancreatic cancer;
		Whereas when symptoms of pancreatic cancer present
			 themselves, it is generally too late for an optimistic prognosis, and the
			 average survival rate of those diagnosed with metastasis of the disease is only
			 3 to 6 months;
		Whereas the incidence rate of pancreatic cancer is 40 to
			 50 percent higher in African-Americans than in other ethnic groups; and
		Whereas it would be appropriate to observe November as
			 Pancreatic Cancer Awareness Month to educate communities across the Nation
			 about pancreatic cancer and the need for research funding, early detection
			 methods, effective treatments, and treatment programs: Now, therefore, be
			 it
		
	
		That the Senate supports the goals
			 and ideals of Pancreatic Cancer Awareness Month.
		
